 


109 HR 1762 IH: To amend the Internal Revenue Code of 1986 to allow look-through treatment of payments between related foreign corporations.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1762 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Cantor (for himself, Mrs. Johnson of Connecticut, Mr. Jindal, and Mr. Feeney) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow look-through treatment of payments between related foreign corporations. 
 
 
1.Look-through treatment of payments between related controlled foreign corporations under the foreign personal holding company rules 
(a)In generalSection 954(c) of the Internal Revenue Code of 1986 (relating to foreign personal holding company income) is amended by adding at the end the following new paragraph: 
 
(6)Look-thru rule for related controlled foreign corporationsFor purposes of this subsection, dividends, interest, rents, and royalties received or accrued from a controlled foreign corporation which is a related person shall not be treated as foreign personal holding company income to the extent attributable or properly allocable (determined under rules similar to the rules of subparagraphs (C) and (D) of section 904(d)(3)) to income of the related person which is not subpart F income. For purposes of this paragraph, interest shall include factoring income which is treated as income equivalent to interest for purposes of paragraph (1)(E). The Secretary shall prescribe such regulations as may be appropriate to prevent the abuse of the purposes of this paragraph.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations ending after January 1, 2005, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end. 
 
